Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 1 of 18




                  EXHIBIT A
             Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 2 of 18




Joshua M. Green (#13715)
Emily K. Cross (#17191)
GREEN LEGAL GROUP, P.C.                                    Date ti trec_ far        Time Agit:tog..
3115 E. Lion Ln., Suite 160                                Re 11091E Sea              1.1.3  itoe
Salt Lake City, UT 84121                          pkipr   Upon                         0-Vp
Telephone: (801) 405-7827
Facsimile: (801) 212-9888                                   Deputy - nvate Investiga        ess Server
Email: josh@ggutah.com                                           Consta ie Kenz, salt • e County
                                                            7026 Commerce Park Dr. #101, Midvale, UT
Email: ecross@ggutah.com                                             84047 (801) 255-5468

Counsellor Plaintiff

                                                                ,
                       IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR
                                SUMMIT COUNTY, STATE OF UTAH


 RACHEL HAGEMANN, an individual
                                                                   SUMMONS
       Plaintiff,

       vs.                                                  Case No. 190500538

VERIZON WIRELESS SERVICES, LLC, a
foreign limited liability company, AKA                      Judge: Kent Holmberg
WIRELESS, INC., a North Carolina Corporation,
DBA VICTRA, ABC PHONES OF NORTH
CAROLINA, INC., a North Carolina                                          .
Corporation, DBA VICTRA PARK CITY PARK
AVE., and ESTEBAN DE JESUS ANICA, an
individual

      Defendants.


THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:
      Verizon Wireless Services, LLC
      1108 E. South Union Ave.
      Midvale, UT 84047
          Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 3 of 18




       GREETINGS. YOU ARE HEREBY SUMMONED and required to file an Answer or

other response in writing to the Complaint that has been filed with the Clerk of the Third

District Court, located at 6300 Justice Center Road, Ste. A, Park City, Utah 84098, a copy of

which is provided to you along with this Summons, and to mail or otherwise serve a copy of

your Answer or other response to counsel for Plaintiff at the address provided above, within

TWENTY ONE (21) DAYS after service of this Summons upon you if you were served in Utah,

or within THIRTY (30) DAYS if you were served outside Utah.

       If you fail to file and serve a written Answer or other response to the Complaint within

the permitted time, you will be in default and a Judgement may then be entered granting all of

the relief requested in said Complaint.


   DATED this 10th day of December 2019.


   /s/ Joshua M. Green
   Counsel for Plaintiff




                                                2
            Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 4 of 18



Joshua M. Green (#13715)
Emily K. Cross (#17191)
GREEN LEGAL GROUP, P.C.
3115E. Lion Ln., Suite 160
Salt-Lake-GityrU-T-84121
Telephone: (801) 405-7827
Facsimile: (801) 212-9888
       josh@ggutah.com
Email: ecross@ggutah.com

Counsel for Plaintiff


                   IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR
                            SUMMIT COUNTY, STATE OF UTAH


RACHEL HAGEMANN, an individual
                                                                 COMPLAINT
      Plaintiff,

      vs.
                                                             Case No. 190500538
VERIZON WIRELESS SERVICES, LLC, a
foreign limited liability company, AKA
WIRELESS, INC., a North Carolina                            Judge: Kent Holmberg
Corporation, DBA VICTRA, ABC PHONES
OF NORTH CAROLINA, INC., a North
Carolina Corporation, DBA VICTRA PARK
CITY PARK AVE., and ESTEBAN DE JESUS
ANICA, an individual

      Defendants.



       Plaintiff, Rachel Hagemann ("Hagemann"), an individual, by and through counsel hereby

complains against Verizon Wireless Services, LLC ("Verizon"), AKA Wireless, Inc., ("AKA

Wireless") DBA Victra, ABC Phones of North Carolina ("ABC Phones"), DBA Victra Park City

Park Ave. and Esteban de Jesus Anica ("Anica"), an individual, (collectively referred to herein

as the "Defendants") and allege as follows:
             Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 5 of 18



                                               PARTIES

        I.       Plaintiff is an individual residing in Summit County, Utah.

   —27— - --Verizon-is-a-foreign-limited-liability-company with-aprinciple-place-orbusinessin

Basking Ridge, New Jersey.

       3.        AKA Wireless is a North Carolina Corporation doing business as Victra in the

State of Utah.

       4.        ABC Phones is a North Carolina Corporation unauthorized to do business as

Victra Park City Park Ave. in the State of Utah.

       5.        Anica is an individual residing in Summit County, Utah.

                                  JURISDICTION AND VENUE

       6.        This is a civil action for, among other things, invasion of privacy, breach of

contract and bailment, conversion, negligent supervision, and intentional infliction of emotional

distress brought by Plaintiff pursuant to the laws of the State of Utah.

       7.        This court has jurisdiction over the subject matter of this action pursuant to Utah

Code Ann. § 78A-5-102(1).

       8.        Personal jurisdiction in this district is proper inasmuch as:

                 a. Verizon is authorized to do business in Utah and conducts substantial business

                    in Summit County, Utah;

                 b. AKA Wireless DBA Victra is authorized to do business in Utah and conducts

                    conducts substantial business in Summit County, Utah;

                 c. ABC Phones, despite operating under a DBA not registered with the State of

                     Utah, through Victra Park City Park Ave conducts substantial business in

                    Summit County, Utah.
              Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 6 of 18



                 d. At all times material hereto, Victra and Victra Park City Park Ave. acted as an

                     agent, servant, representative, vendor, and partner of Verizon and held

                     themselves.outto.the-public-as-a-Verizon-authorized-rctailcr.

                  e. Defendants' wrongful acts have occurred in Utah, Defendants have otherwise

                     purposely availed themselves of the privileges and benefits of the laws of the

                     State of Utah and Summit County, and therefore are subject to the jurisdiction.

                     of this Court.

         9.      Venue is proper in this district pursuant to Utah Code Ann. §§ 78B-3-304 & 78B-

3-307.

                                       GENERAL ALLEGATIONS

         10.     Verizon is a nationwide retailer, provider, and servicer of cellular phones and

cellular phone service, along with related cellular phone equipment, merchandise, and services.

         11.     Verizon does business through retail and service stores situated throughout the

State of Utah, including the location at 1700 Park Avenue Ste. 103B in Park City.

         12.     At its retail and service locations, including the aforementioned store in Park City,

Verizon, through its authorized dealers, distributors, franchisees, agents or representatives,

conducts retail sales of cellular phones, service plans, and accessories to members of the public

and also services and repairs customers' existing cellular phones.

         13.     Victra is an authorized dealer, distributor, franchisee, agent or representative of

Verizon that sells, services, and advertises Verizon products and services at 1700 Park Avenue

Ste. 103B in Park City, on behalf of and for the benefit of Verizon.

         14.     At all times material hereto, Victra was an authorized, licensed dealer or

distributor of Verizon products and services, which marketed and sold Verizon products and



                                                  ;,3
          Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 7 of 18



services, including Verizon technical support using Verizon computer networks and systems,

using and displaying the Verizon logo and using and implementing Verizon marketing and

promotional_toolsrincludingAe•use-of-Verizon-sponsored and approved-salex techniques:-

       15.     Neither the business premises nor the employees within the store at 1700 Park

Avenue Ste. 103B in Park City make any material distinction between Verizon and Victra; the

premises are advertised as a "Verizon" store, the employees are referred to and call themselves

"Vcrizon" employees, the employees wear uniforms and accessories identifying themselves as

"Verizon" representatives, and the products and services offered and provided are all "Verizon"

products or services.

       16.     For all practical purposes to Hagemann and any member of the public, Victra

employees at 1700 Park Avenue Ste. 103B in Park City were Verizon employees and, at all times

material hereto, were acting as the authorized representatives, employees, and agents of Verizon.

       17.     At all times material hereto, Anica was employed as a salesperson and technical

consultant by Victra and was engaged in the business of promoting, demonstrating, and selling

Verizon products to members of the public, including Hagemann.

       18.     On October 24, 2019, Hagemann visited the Victra store located at 1700 Park

Avenue Ste. 1038 in Park City to replace her broken iPhone and transfer the existing data to the

new iPhone.

       19.     Anica assisted Hagemann in purchasing a replacement iPhone and transferring the

existing data on the broken iPhone to her new iPhone.

       20.     On information and belief, the transfer of a customer's existing data from one

cellular device to another is a service commonly provided by Victra and Verizon.
            Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 8 of 18



          21.   Hagemann's existing data consisted of all the electronically stored information

she had accumulated on her broken iPhone, including, but not limited to, photos, contact

information „applications- and-thei r-relative-contentsrand-otherpersonalinformati on.

          22.   Among the existing data stored on Hagemann's broken iPhone were a number of

photos of Hagemann in an undressed, semi-dressed, or nude state. These photos were of a highly

personal nature.

          23.   During the process, Anica told Hagemann that her data transfer could take a while

and mentioned Hagemann was welcome to leave the store and return later to pick up her new

iPhone.

          24.   Hagemann left the store to run errands and returned to pick up her new iPhone

approximately one hour later.

          25.   During the evening of October 24th, 2019, Hagemann noticed a text message

thread displayed on her computer's iMessage account that was not displayed on her new iPhone.

        26.     The text message thread was sent from Hagemann's phone number to an

unknown number at (323) 338-2414 between approximately 2:33 p.m. and 2:50 p.m.

       27.      The text message thread contained eleven of Hagemann's private photos depicting

her in an undressed, semi-dressed, or nude state.

        28.     Hagemann did not consent to or voluntarily share her private photos with the

recipient at the unknown number and was devastated, humiliated, and distressed to discover such

a violation.

       29.      The time frame in which the photos were sent from Hagemann's phone number to

the unknown number was the exact time frame in which Hagemann left her new iPhone with

Anica at Verizon.
          Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 9 of 18



        30.    On information and belief, Anica deleted the incriminating text message thread on

Hagemann's new iPhone, which showed Hagemann's private photos being sent to the unknown

number, to_avoid.detection.

       31.     However, Hagemann maintained an iMessage account on her computer which

synchronized with her iCloud account.

       32.     Thus, the text messages containing Hagemann's private photos Mica sent himself

from Hagemann's phone were still visible on Hagemann's computer, despite not being displayed

on her new iPhone.

       33.     Upon making the discovery at approximately 7:43 p.m., Hagemann texted the

unknown number "sick fuck!" and "I'll get you fired!"

       34.     Shortly thereafter, the recipient of Hagemann's photos at the unknown number

responded "I'm sorry ma'am, that wasn't my intention. Your canvas inspired me, it was a

beautiful piece of art. I know I made a terrible mistake. I have deleted your art and ask for your

forgiveness" and "Im [sic] truly sorry, I feel horrible. I would do anything to make this right."

       35.     Hagemann responded, "I've called the police. Sorry dude — that was a big

mistake" and "Please do not contact me anymore."

       36.     Hagemann immediately reported Anica's conduct to the Park City Police

Department.

       37.     On November 1, 2019, Park City Police Officer Clinton Johnson arrested Mica

for Computer Crimes under Utah Code Ann. §76-6-703(1)(E).

       38.     During his interview with Officer Johnson, Mica confirmed his phone number is

(323) 338-2414; the unknown number and recipient of Hagemann's private photos.




                                                 6
         Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 10 of 18



        39.     Anica was subsequently charged by the State of Utah with Computer Crimes

under Utah Code Ann. §76-6-703(1)(C) on November 8, 2019.

                                        First-Cause of -Action
              (Invasion of Privacy — Intrusion and Utah Constitutional Right to Privacy)

       40.      Plaintiff re-alleges and incorporates herin, as if set forth in full, the foregoing

allegations of the Complaint.

       41.      Plaintiff had a reasonable expectation of privacy in the private photos Anica

mishandled.

       42.      By failing to keep Plaintiff's private photos/data safe and by misusing and

disclosing said photos/data to unauthorized parties for unauthorized use, Anica invaded

Plaintiff's privacy by:

                a. intruding into Plaintiff's private affairs in a manner that would highly

                   offensive to a reasonable person;

                b. violating Plaintiff's right to privacy under Utah Constitution, Article 1,

                   Section 1, through the improper use of Plaintiff's private information properly

                   obtained for a specific purpose for another unauthorized purpose. •

       43.     Anica knew or acted with reckless disregard of the fact

that a reasonable person in Plaintiff's position would consider Anica's actions highly offensive.

       44.     Anica invaded Plaintiff's right to privacy and intruded

 into Plaintiff's private affairs by misusing Plaintiff's private information without her informed,

 voluntary, affirmative, and clear consent.

       45.     As a direct and proximate result of such misuse, Plaintiff's reasonable expectation

of privacy in her private information was unduly frustrated and thwarted, and that Anica's

conduct amounts to a serious invasion of Plaintiff's protected privacy interests.


                                                   7
           Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 11 of 18



       46.     Anica and Verizon had a duty to protect Plaintiff's private information and that by

failing to protect and in misusing Plaintiff's private photos, Anica acted with malice, oppression,

and in conscious-disregard of Plaintiff's rights to have such information kept confidentiald—

private.

       47.     Plaintiff accordingly seeks and award of damages, including punitive damages,

costs and attorney fees in an amount to be determined at trial, but in an amount not less than

$50,000.00.

                                     Second Cause of Action
                                      (Breach of Contract)

       48.     Plaintiff re-alleges and incorporates herein, as if set forth in full, the foregoing

allegations of the Complaint.

       49.     Plaintiff delivered and entrusted her new iPhone, containing private photos, to

Victra, a Verizon-authorized retailer, for the sole purpose of receiving paid services from

Defendants.

       50.     Verizon made representations and entered into contractual and implied

contractual relations regarding Verizon's duty to safeguard Plaintiffs private information,

including, but not limited to Verizon's representation that:

               "We use technical, administrative and physical safeguards to help protect against

               unauthorized access to, use or disclosure of information we collect or store. In

               addition, we train our employees on the importance of privacy, security, and the

               proper ways to access, use and disclose customer information. Our practices and

               policies prohibit employees with whom we share this information from using

               selective information unless they are authorized to do so and have a business

               need. They also require us to keep personally identifiable and other sensitive
         Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 12 of 18



               records only as long as reasonably necessary for business, accounting, tax or legal

               purposes."

               Verizon Full PrivacjiPolicji,Nerizon,

               https://www.verizon.com/about/privacy/full-privacy-policy (last updated Oct.

               2019.)

               "We use vendors and partners to help us offer, provide, repair, restore and bill for

               services. We share information with them as necessary for them to perform work

               for us. They are required to protect information they receive from us or collect on

               our behalf and can use it only for the purpose for which we provide it."

               Id.

       51.     Verizon's Privacy Policy created contractual obligations with Verizon towards its

customers, including Plaintiff, established via representation and a pattern of conduct.

       52.     Verizon breached its contract to safeguard Plaintiff's privacy by failing to enforce

its Privacy Policy and failing to maintain reasonable security protocols and practices to protect

such information as her private photos.

       53.     Plaintiff asserts as a result of these breaches of duty and contract, Plaintiff has

suffered harm and is entitled to an award of damages, including punitive damages, as well as

reimbursement of her costs and attorney fees in an amount to be determined at trial, but in no

event less than $50,000.00.

                                      Third Cause of Action
                                (Breach of Contract and Bailment)

       54.     Plaintiff re-alleges and incorporates herein, as if set forth in full, the foregoing

allegations of the Complaint.

       55.     Plaintiff delivered and entrusted her new iPhone, containing private photos, to


                                                  9
         Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 13 of 18



Victra for the sole purpose of receiving paid services from Defendants.

       56.     Plaintiff alleges Victra made representations and entered into contractual and

implied-contractual-relations•regarding-Victra's-duty-to-safeguard-Plaintiff s-private information,

including, but not limited to Victra's representation that:

               "Except as explained in our Privacy Policy, in privacy policies for Verizon, or in

               separate agreements with our guests, VICTRA does not sell, license, or share

               information that individually identifies our guests with others outside of

               VICTRA, who are not doing work on VICTRA's behalf without the guest's

               consent."

               Victra Privacy Policy, Victra, https://www.victra.com/privacy-policy.aspx (last

               visited Dec. 10, 2019.)

       57.     Victra's Privacy Policy creates contractual obligations with Victra toward its

customers, including Plaintiff.

       58.     Under Utah State law, breach of contract alone does not call for punitive damages

even if intentional and unjustified, however such damages are permissible if there is an

independent tort indicating malice, fraud or wanton disregard for the rights of others. Hal Taylor

Assocs v. Unionamerica, Inc., 657 P.2d 743, 750 (Utah 1982).

       59.     The wanton refusal or failure to implement even basic safeguards or uphold

Victra or Verizon's Privacy Policy in order to prevent employees from accessing and transmiting

Plaintiff's private information warrants the imposition of punitive damages against Victra

pursuant to the independent intentional torts committed by Defendants.




                                                 10
         Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 14 of 18



       60.     Victra breached its duty to safeguard her privacy by failing to enforce its Privacy

Policy and failing to maintain reasonable security protocols and practices to protect such

information as her private photos.-

       61.     During the time of bailment, Victra owed Plaintiff a duty to safeguard her

information properly and maintain reasonable security procedures and practices to protect such

information as is set forth in Victra's Privacy Policy. Plaintiff alleges Victra breached this duty.

       62.     As a result of these breaches of duty, breach of contract, and breach of bailment,

Plaintiff has suffered harm in an amount to be determined at trial, including costs and attorney

fees, but in no event less than $50,000.00.

                                         Fourth Cause of Action
                                             (Conversion)

       63.     Plaintiff re-alleges and incorporates herein, as if set forth in full, the foregoing

allegations of the Complaint.

       64.     Plaintiff was the owner and possessor of her private photos.

       65.     As a result of Anica's wrongful conduct, Anica interfered with Plaintiffs rights to

possess and control such property, to which she had a superior right of possession and control at

the time of conversion.

       66.     Plaintiff did not consent to Anica's mishandling and transfer of her private

information.

       67.     As a direct and proximate result of the Anica's conduct, Plaintiff suffered injury,

damage, loss, or harm and therefore seeks damages, including costs and attorney fees in an

amount to be determined at trial, but in no event less than $50,000.00




                                                 11
             Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 15 of 18



        68.      In converting her private information, Anica acted with malice, oppression, and in

conscious disregard of the Plaintiff's rights. Plaintiff accordingly seeks an award of punitive

damages in an amount no less-than $50,000.00.

                                           Fifth Cause of Action
                               (Intentional Infliction of Emotional Distress)

        69.      Plaintiff re-alleges and incorporates herein, as if set forth in full, the foregoing

        allegations of the Complaint.

        70.      Anica knowingly transferred private photos from her iPhone to himself without

Plaintiff's knowledge, consent, or authorization.

        71.      Anica reasonably knew or should have known transferring Plaintiff's private

photos from her iPhone to his phone would result in the infliction of emotion distress upon

Plaintiff.

        72.      Anica's actions are of such a nature as to be considered outrageous and

intolerable in that they offend against the generally accepted standards of decency and morality.

        73.      Plaintiff has suffered injury and has been damaged as a direct and proximate

result of Anica's actions. Damages include, but are not limited to, mental and psychological

injury and trauma, mental and emotional anguish and embarrassment, pain and suffering,

invasion of privacy, loss of the capacity for the enjoyment of life, and the aggravation of any

pre-existing conditions. These damages are continuous in nature.

        74.      As a result, Plaintiff has suffered harm and is entitled to award of damages,

including costs and attorney fees, in an amount to be determined at trial, but in no event less than

$50,000.00

                                            Sixth Cause of Action
                                           (Negligent Supervision)



                                                   12
          Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 16 of 18                               •




        75.      Plaintiff re-alleges and incorporates herein, as if set forth in full, the foregoing

'allegations of the Complaint.

        76.      Victra,.at all.times.material.heretorwas-Anices-employerand had-the-duty,

responsibility, and authority to exercise supervisory control over Anica.

        77.    Victra breached its duty to exercise supervisory control over Anica in its failure to

maintain reasonable security protocols and practices to protect Plaintiff's private information and

in allowing Anica to access and send himself private photos from Hagemann's iPhone and

iCloud account.

        78.    The private photos, only accessible by Anica while providing Hagemann data

transfer services in Victra's name, were unlawfully transferred from Hagemann's iPhone to

Anica's phone.

        79.    Plaintiff has suffered injury and damages alleges as a direct and proximate result

of Victra's negligent, careless, and reckless acts and omissions, set forth in the preceding Causes

of this Complaint and as a result is entitled to damages, plus costs and attorney fees, in an

amount to be determined at trial, but in no event less than $50,000.00.

                                       Seventh Cause of Action
                                       (Negligent Supervision)

        80.    Plaintiff re-alleges and incorporates herein, as if set forth in full, the foregoing

allegations of the Complaint.

        81.    Victra, at all times material hereto, was Verizon's agent or representative, and

Verizon had the duty, responsibility, and authority to exercise supervisory control over Victra's

implementation of Verizon's Privacy Policy.

       82.     Verizon breached its duty to exercise supervisory control over Victra in its failure

to maintain reasonable security protocols and practices to protect Plaintiff's private information


                                                   13
          Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 17 of 18



and in allowing Victra's failure to implement safeguards, which allowed their employee to

access and send himself private photos from Hagemann's iPhone and iCloud account.

        83 _The.private.photos,-only-accessible-by-Verizon's-agent-and-representative while

providing Hagemann data transfer services in Victra and Verizon's name, were unlawfully

transferred from Hagemann's iPhone to Anica's phone.

        84.     As a result, Plaintiff has suffered injury and damages as a direct and proximate

result of Verizon's negligent, careless, and reckless acts and omissions, set forth in the preceding

Causes of this Complaint and is entitled to damages, including costs and attorney fees, in an

amount to be determined at trial, but in no event less than 00,000.00.


                                     Eighth Cause of Action
                                 (Punitive Damages - § 78B-8-201)

        85.     Plaintiff repeats and realleges and incorporates by reference the foregoing

allegations, as if fully stated herein.

        86.     Pursuant to Utah Code Ann. § 78B-8-201, Plaintiffs damages were the result of

Defendants' willful, malicious acts, or, at the very least, conduct that manifests a knowing and

reckless indifference toward, and a disregard of, Plaintiffs rights which entitles her to an award

of punitive damages to ensure such abusive tactics taken by Defendants will never be employed

against others in the future.


                                          Relief Requested

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

        87.     That Plaintiff be awarded her actual damages sustained as a result of Defendants'

wrongful actions, in an amount to be determined;

        88.     That Plaintiff be awarded punitive damages;


                                                 14
         Case 2:20-cv-00017-TC Document 2-1 Filed 01/10/20 Page 18 of 18



       89.    That Defendants be deemed liable for and ordered to reimburse Plaintiff for her

reasonable attorney's fees;

       90.    That Plaintiff receive such other and further relief to whicrihe may be entitred as

the Court deems appropriate.

       DATED this 101h day of December 2019



                                                           GREEN LEGAL GROUP, P.C.

                                                           /s/ Joshua M. Green
                                                           Joshua M. Green
                                                           Emily K. Cross
                                                           Attorneys for Plaintff




                                               15
